DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments, see pg. 11-12, filed 03/29/2022, with respect to the rejection(s) of claim 10 under 35 U.S.C. 102 have been fully considered and are persuasive to the extent that Shimizu does not appear to teach a “monolithic” structure as the term is interpreted in light of applicant’s specification.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimizu in view of Yoshimura et al. (US 6,693,736).
Applicant's arguments filed 03/29/2022 with respect to the dependent claims have been fully considered but they are not persuasive. 
On page 12, applicant alleges that the combination of Shimizu and Li would render Shimizu unsuitable for its intended purpose. This argument is unpersuasive, because applicant provides no reasoning or evidence as to why the combination would render Shimizu unsuitable for its intended purpose. Additionally, the Office notes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 13, applicant alleges that Imada teaches away from a monolithic structure. Since Imada does not “does not criticize, discredit, or otherwise discourage the solution claimed….", Imada does not teach away from the claimed solution. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
On page 14, applicant further alleges that “simply switching” semiconductor and polymer waveguides “will not work”. To the extent that applicant is traversing the Office’s taking of Official Notice, the Office notes that Shimizu discloses polymer materials may be used at the waveguide (See, e.g., [0032]) and Li discloses forming polymers on photonic integrated circuits (See, e.g., [0039]). Accordingly, it appears to be within the skill of a person in the art to select a known material, such as a polymer, to form a monolithic structure with a semiconductor material. 
Accordingly, applicant’s arguments regarding the dependent claims are not persuasive. 

Election/Restrictions
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2021.
Applicant's election with traverse of Species A2, B2, and C1 in the reply filed on 08/12/2021 is acknowledged.  The traversal is on the ground(s) that “none of the claims read on either structure of Figs. 3 and 6”.  This is not found persuasive because, Species C was directed to design of the structure and related spot size. Accordingly, the species being elected in Species C was the structure that makes that selects the spot size. As discussed in applicant’s specification at pg. 22 ll. 3-12, a taper in the core of the semiconductor waveguide creates the large spot size. The Office notes that the deflection surface versus the second digital grating was elected in Species B. That the claims are currently generic to the feature elected in species C is not an error. The Office may require election between disclosed species even when all claims are generic to the disclosed species. See, e.g., MPEP 809.02(a). 
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s argument regarding Species B2 is persuasive. Species B2 should be characterized by the second digital grating and the Office has examined those claims directed to devices with a second digital grating.

Priority
This application is a divisional application of 15/812,630 filed on 11/14/2017. 

Drawings
The drawings were received on 03/29/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2015/0286008 A1), hereafter Shimizu, in view of Yoshimura et al. (US 6,693,736), hereafter Yoshimura.
Regarding claim 10, Shimizu discloses a guide transition device (Title; Fig. 1) comprising: a light source designed to generate a light beam (Fig. 2A element 29; [0027]); a light input port on a first plane (Fig. 1 element 22), the light input port being coupled to receive the light beam from the light source (Fig. 1 element S1); a light output port on a second plane different than the first plane (Fig. 1 element 31 and 35), the light output port designed to couple a received light beam to output equipment (Fig. 1 element 31); and plane shifting apparatus coupled to receive the light beam from the light input port on the first plane and to shift or transfer the light beam to the second plane (Fig. 1 elements 25, 26, 31, and 35; [0037]), the plane shifting apparatus including one or more digital gratings each designed to deflect the light beam approximately ninety degrees (Fig. 1 element 26 and 35; Applicant discloses “approximately” includes +/- 10 degrees. [0037] of Shimizu indicates the optical axis is tilted 10 degrees from vertical. Accordingly, the ranges overlap. See MPEP 2131.03), the plane shifting apparatus being coupled to transfer the light beam to the light output port on the second plane (Fig. 1 elements 26, 35, and 31); wherein the plane shifting apparatus includes a first digital grating positioned on the first plane (Fig. 1 element 26) and a second digital grating positioned on the second plane (Fig. 1 element 35), the first digital grating positioned to receive the light beam from the light input port and to deflect the light beam to the second digital grating (Fig. 1 elements 26 and S2), and the second digital grating positioned to deflect the light beam into light communication with the output port (Fig. 1 element 35 and S3). Shimizu does not explicitly disclose a monolithic device comprising the light source, the light input port, the light output port, and the plane shifting apparatus are a monolithic structure. However, Yoshimura discloses a monolithic device comprising the light source (Fig. 1 element 5), the light input port (Fig. 1 the top surface of element 5 where element 9 is located), the light output port (Fig. 1 element 13 where the marked section of 13 is located), and the plane shifting apparatus (Fig. 1 elements 9 and 11) are a monolithic structure (Fig. 1). The advantage is to create an optical circuit system rich in flexibility (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shimizu with a monolithic device comprising the light source, the light input port, the light output port, and the plane shifting apparatus are a monolithic structure as disclosed by Yoshimura in order to create an optical circuit system rich in flexibility and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Yoshimura, as applied to claim 10 above, in further view of Li et al. (US 2015/0260913 A1), hereafter Li.
Regarding claim 11, Shimizu further discloses a waveguide with a core (Fig. 2A element 22a), the waveguide defining the light input port (Fig. 2A element 22a), and the waveguide being fabricated to include the first digital grating (Fig. 2A element 26). Shimizu does not explicitly disclose the light source includes a semiconductor laser and the semiconductor laser further includes a semiconductor waveguide. However, Li discloses the light source includes a semiconductor laser (Fig. 1; [0027]) and the semiconductor laser further includes a semiconductor waveguide ([0031]). The advantage is to improve wall-plug efficiency ([0027]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Shimizu in view of Yoshimura with a semiconductor laser and the semiconductor laser further includes a semiconductor waveguide as disclosed by Li in order to improve wall-plug efficiency.
Regarding claim 12, Li further discloses the semiconductor waveguide core is tapered in cross-sectional area from a midpoint to adjacent an etched surface (Fig. 2 element 210; [0033]).
Regarding claim 13, Shimizu further discloses a waveguide positioned on the second plane and further positioned to couple the light beam from the second digital grating to the light output port on the second plane (Fig. 1 element 31a). Shimizu in view of Li does not explicitly disclose a polymer waveguide. However, the Office takes Official Notice that polymer waveguides are well known in the art. The advantage, as is known in the art, is to use a material that can transmit the light based on the desired use. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shimizu in view of Yoshimura in further view of Li with a polymer waveguide as is known in the art in order to use a material that can transmit the light based on the desired use and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Yoshimura in further view of Li, as applied to claim 13, in further view of Imada et al. (US 20120072931 A1), hereafter Imada.
Regarding claim 14, Shimizu further discloses the waveguide includes a lower cladding layer (Fig. 1 element 31b), a core (Fig. 1 element 31a), and an upper cladding layer (Fig. 1 element 31b), a first end of the waveguide including the second digital grating (Fig. 1 element 35), and a second end of the lower cladding layer, the core, and the upper cladding layer defining the light output port (Fig. 1 element 31a and 31b). Shimizu in view of Yoshimura in further view of Li do not explicitly disclose the waveguide is a polymer waveguide and the lower cladding layer including the second digital grating. However, the Office takes Official Notice that polymer waveguides are well known in the art. The advantage, as is known in the art, is to use a material that can transmit the light based on the desired use. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shimizu in view of Yoshimura in further view of Li with a polymer waveguide as is known in the art in order to use a material that can transmit the light based on the desired use and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Shimizu in view of Yoshimura in further view of Li do not explicitly disclose the lower cladding layer including the second digital grating. However, Imada discloses the lower cladding layer including a second digital grating (Fig. 4 element 23 and 291). The advantage is to allow the light to be introduced with the highest efficiency at the desired incidence angle ([0090]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shimizu in view of Yoshimura in further view of Li with the lower cladding layer including a second digital grating as disclosed by Imada in order to allow the light to be introduced with the highest efficiency at the desired incidence angle. 
Regarding claim 15, Shimizu in view of Yoshimura in further view of Li in further view of Imada do not explicitly disclose the core of the polymer waveguide is tapered in cross-sectional area from a midpoint to adjacent the light output port. However, the Office takes Official Notice that tapering a waveguide in cross-sectional area from a midpoint to adjacent the light output port is well known in the art to shape the spot size of the beam. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shimizu in view of Yoshimura in further view of Li in further view of Imada with disclose the core of the polymer waveguide is tapered in cross-sectional area from a midpoint to adjacent the light output port as is known in the art in order to shape the spot size of the beam.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see Noticed Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        07/11/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that Imada refers to element 23 as an “upper clad layer”. Applicant’s specification makes clear that the “lower cladding layer” is the layer closest to the first digital grating. Accordingly, the upper clad layer of Imada corresponds to the lower cladding layer of this application.